DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 7 and 8 , filed 10/21/2020 with respect to the rejection(s) of claim(s) 12 under Higano have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of in view of  Yoo (US Patent Publication Number 2015/0228209 A1). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



(s) 1-6, 8, 10-12, 17, 18 and 20 a rejected under 35 U.S.C. 103 as being unpatentable over Higano (US Patent Publication Number 2017/0294621 A1) in view of  Yoo (US Patent Publication Number 2015/0228209 A1). 
Higano discloses, as claimed 1, a display device (See Figure 1, comprising: a display panel; and an optical film (200) attached to the display panel (50), and an adhesive layer disposed between the optical film and the display panel (See Figure 1) (wherein the optical film (200) comprises a plurality of edges (See Figures 5-8), and a side surface of at least one edge of the plurality of edges of the optical film (200) is an acutely inclined surface that has an acute inclination angle with respect to a lower surface of the optical film  (.para. [0041]), an asymmetric shape in a thickness direction of the optical film. Higano fails to teach wherein side surfaces of all edges of the adhesive layer have a right inclination angle with respect to a bottom surface of the adhesive layer.  In a related endeavor, Yoo teaches wherein side surfaces of all edges of the adhesive layer have a right inclination angle with respect to a bottom surface of the adhesive layer (.para. [0059] teaches the peripheral area BA may be disposed adjacent to at least one side of the display area DA. In an exemplary embodiment, for example, the peripheral area BA may be disposed adjacent to a single side or both sides of the display area and elongated along the second direction D2.Therefore the examiner has prod iced an image of 334 based off the description). 

    PNG
    media_image1.png
    360
    640
    media_image1.png
    Greyscale


Higano discloses, as claimed 2, wherein: the at least one edge is positioned inward from a side edge of the display panel (See Figure 8).
Higano discloses, as claimed 3, wherein: the display panel comprises a passivation layer (108); and the at least one edge is aligned with one side edge of the passivation layer  (See Figure 8; “Element 200 edge on the right side is aligned with all the layers including  passivation layer 108”).
Higano discloses, as claimed 4, wherein: the display panel comprises a flat portion (See Figure 5) and a bent portion (100) disposed at one side of the flat portion; and the at least one edge of the optical film (200) is disposed on the flat portion. (“The flat portion is the portion which includes element 120).
Higano discloses, as claimed 5, further comprising a bent protection layer (10) that covers the bent portion (100) and in contact with the acutely inclined surface (See Figure 5).
Higano discloses, as claimed 6, wherein a side surface of the bent protection layer (10) in contact with the acutely inclined surface has an obtuse inclination angle with respect to a bottom surface of the bent protection layer (See Figure 5, the bend is positioned at an angle greater than 90 degrees).
Higano discloses, as claimed 8, wherein the acutely inclined surface of the optical film is flat. (See Figure 5 “200 lies on the flat portion which is the portion which includes element 120”).
Higano fails to teach, as claimed 10, wherein the acutely inclined surface of the optical film has an outwardly curved convex shape. In a related endeavor, Yoo teaches, wherein 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Higano, with the inclination angles, as taught by Yoo, for the purpose of providing a  single image that may be actually displayed on the flat display device as divided sub-images on each of the display panels due to respective peripheral areas of the display panels (.para. [0006]).
Higano teaches, as claimed 11, wherein: the display panel comprises an organic light emitting display panel (.para. [0027]); and the optical film comprises a polarizing film (.para. [0027]).
Higano teaches, as claimed 12, further comprising an adhesive layer (201) disposed between the optical film and the display panel (50) wherein side surfaces of all edges of the adhesive layer have a right inclination angle with respect to a bottom surface of the adhesive layer (See Figure 7).
Higano teaches, as claimed 17,a polarizing film (200), comprising a plurality of edges, wherein a side surface of at least two edge of the plurality of edges are an acutely inclined surface wherein each of the acutely inclined surfaces  has an acute inclination angle with respect (.para. [0041]), to a bottom surface of the polarizing film and an asymmetric shape in a thickness direction of the polarizing film (See Figures 5-8).
Higano discloses, as claimed 18, wherein the acutely inclined surface of the optical film is flat. (See Figure 5 “200 lies on the flat portion which is the portion which includes element 120”).
Higano fails to teach, as claimed 20, wherein  at least one the acutely inclined surface of the optical film has an outwardly curved convex shape. In a related endeavor, Yoo teaches, wherein the acutely inclined surface (330) of the optical film has an outwardly curved convex shape (See Figure 8).
.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higano (US Patent Publication Number 2017/0294621 A1) in view of  Yoo (US Patent Publication Number 2015/0228209 A1) and in further  in view of Kim (US Patent Publication Number 2009/0109134 A1).
Higano and Yoo fail to teach, as claimed 7, wherein: the display panel (500d) comprises an electrostatic dissipation region in which an electrostatic diode (250) is disposed; and the at least one edge of the optical film (120) is disposed on the electrostatic dissipation region. In a related endeavor Kim, teaches wherein: the display panel (500d) comprises an electrostatic dissipation region in which an electrostatic diode (250) is disposed; and the at least one edge of the optical film (120) is disposed on the electrostatic dissipation region.
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Higano and Yoo, with the electrostatic dissipation region, as taught by Hiagano, for the purpose of providing a way of preventing cracks or even breakage in the bending area of the display panel (.para. [0003]).

Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Higano (US Patent Publication Number 2017/0294621 A1) in view of  Yoo (US Patent Publication . 
Higano and Yoo fails to teach, as claimed 9, wherein the acutely inclined surface of the optical film comprises: a first section having a first inclination angle; and a second section disposed above the first section and having a second inclination angle less than the first inclination angle. In a related endeavor, Jin teaches wherein the acutely inclined surface of the optical film (132) comprises: a first section having a first inclination angle (.para. [0056])) and a second section disposed above the first section and having a second inclination angle less than the first inclination angle (.para. [0058] and [0060]).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Higano and Yoo, with the inclination angles, as taught by Jin, for the purpose of providing a way of preventing cracks or even breakage in the bending area of the display panel (.para. [0003]).
Higano and Yoo fails to teach, as claimed 19, wherein the acutely inclined surface of the optical film comprises: a first section having a first inclination angle; and a second section disposed above the first section and having a second inclination angle less than the first inclination angle. In a related endeavor, Jin teaches wherein the acutely inclined surface of the optical film (132) comprises: a first section having a first inclination angle (.para. [0056])) and a second section disposed above the first section and having a second inclination angle less than the first inclination angle (.para. [0058] and [0060]).
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Higano and Yoo, with the inclination angles, as taught by Jin, for the purpose of providing a way of preventing cracks or even breakage in the bending area of the display panel (.para. [0003]).

13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Higano (US Patent Publication Number 2017/0294621 A1) in view of  Yoo (US Patent Publication Number 2015/0228209 A1) and in view of Sakamoto (US Patent Publication Number 2015/0079354 A1).
Higano teaches, as claimed 13,  a method of fabricating a display device, the method comprising: providing a display panel: disposing an optical  film (200) on the display panel, wherein a side surface of one side edge of the optical film has an acute inclination angle(See Figures 5-8), with respect to a bottom surface of the optical film and an asymmetrical shape in a thickness direction of the optical film (.para. [0041]); and pressing the optical film in a direction from the one side edge to an opposite side edge, Higano fails to teach wherein side surfaces of all edges of the adhesive layer have a right inclination angle with respect to a bottom surface of the adhesive layer.  In a related endeavor, Yoo teaches wherein side surfaces of all edges of the adhesive layer have a right inclination angle with respect to a bottom surface of the adhesive layer (.para. 0para. [0059] teaches  the peripheral area BA may be disposed adjacent to at least one side of the display area DA. In an exemplary embodiment, for example, the peripheral area BA may be disposed adjacent to a single side or both sides of the display area and elongated along the second direction D2.There fore the examiner has produced an image of 334 based off the description] See Figure in claim 1 above). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the display device, as taught by Higano, with the inclination angles, as taught by Yoo, for the purpose of providing a  single image that may be actually displayed on the flat display device as divided sub-images on each of the display panels due to respective peripheral areas of the display panels (.para. [0006])
Higano and Yoo fail to teach to teach pressing the optical film in a direction from the one side edge to an opposite side edge. In a related endeavor, Sakamoto teaches a pressing the optical film (7) in a direction from the one side edge to an opposite side edge (See Figure 3).

	Higano fails to teach, as claimed 14, wherein pressing the optical film comprises moving a pressure roller. In a related endeavor, Sakamoto teaches wherein pressing the optical film comprises moving a pressure roller (31).
Higano an teaches, as claimed 15, wherein the display panel (50) comprises a flat portion and a bent portion (100), and the optical film is disposed on the flat portion wherein the method further comprising forming a bent protection layer (10) that covers the bent portion of the display panel, wherein the bent protection layer is in contact with the side surface of one side edge of the optical film (See Figure 3 and 4).
Higano teaches, as claimed 16, wherein the optical film comprises a polarizing film (200) and a release film (130) disposed on an upper surface of the polarizing film, and the method further comprises removing the release film after forming the bent protection layer (.para. [0062]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOURNEY F SUMLAR/Examiner, Art Unit 2872     
                                                                                                                                                                                                   07 February 2021

/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872